UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1127


HIPOLITO J. ESTRELLA; SALVACION H. ESTRELLA,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A.; THE FEDERAL         HOME     LOAN   MORTGAGE
CORPORATION; SAMUEL I. WHITE, P.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00414-MSD-TEM)


Submitted:   November 20, 2012            Decided:    November 29, 2012


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY W. MCLAUGHLIN,
P.C., Richmond, Virginia, for Appellants. Hunter W. Sims, Jr.,
David J. Sullivan, KAUFMAN & CANOLES, P.C., Norfolk, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hipolito      and    Salvacion      Estrella     filed     a    complaint

against Wells Fargo Bank, N.A., the Federal Home Loan Mortgage

Corporation (“Freddie Mac”), and trustee Samuel I. White, P.C.

(collectively,        “Appellees”),            seeking       to      quiet         title,

compensatory       damages,      and   declaratory      relief,      based    on    their

claim that the foreclosure of their home was invalid due to an

inadequate     pre-acceleration          notice.         After    the      action     was

removed to federal court under 28 U.S.C.A. § 1442(a) (West Supp.

2012), the district court dismissed the action pursuant to Fed.

R. Civ. P. 12(b)(6).              The Estrellas now appeal the district

court’s judgment dismissing their complaint for failure to state

a claim.      On appeal, the Estrellas contend that the district

court   abused      its    discretion     in    denying      leave    to     amend    the

complaint and erred in dismissing the complaint based on its

finding     that    they    received      proper       pre-acceleration        notice.

Finding no error, we affirm.

             We review for abuse of discretion a district court’s

denial of leave to amend a complaint.                  See Cozzarelli v. Inspire

Pharms. Inc., 549 F.3d 618, 630 (4th Cir. 2008).                        When a party

moves for leave to amend his pleading, the court must grant

leave to amend “when justice so requires.”                    See Fed. R. Civ. P.

15(a)(2).      However,       where,    as     here,   the    plaintiff       fails    to

formally move to amend and fails to provide the district court

                                          2
with any proposed amended complaint or other indication of the

amendments he wishes to make, “the district court [does] not

abuse its discretion in failing to give the plaintiff[] a blank

authorization        to     ‘do    over’     [his]        complaint.”          Francis    v.

Giacomelli, 588 F.3d 186, 197 (4th Cir. 2009); see Cozzarelli,

549 F.3d at 630-31 (finding no abuse of discretion in “declining

to grant a motion [to amend] that was never properly made” but

raised   only    in       opposition       to       a   motion     to   dismiss    and    in

objections      to    the    magistrate             judge’s     report). *      Thus,    the

district court’s denial of leave to amend was not an abuse of

discretion.

           Turning          to    the   Estrellas’             remaining     argument,    we

review de novo a district court’s dismissal of a complaint under

Rule 12(b)(6).         WEC Carolina Energy Solutions LLC v. Miller, 687

F.3d 199, 202 (4th Cir. 2012).                      While we must accept all well-

pled allegations as true and draw reasonable inferences in favor

of the non-moving party, “legal conclusions, elements of a cause

of   action,     and      bare     assertions           devoid     of   further    factual

enhancement”     are      not     entitled      to      such    deference.      See     Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255


     *
        While the district court relied substantially on
alternative grounds in denying leave to amend, we may affirm for
any reason appearing on the record.      See Republican Party of
N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).



                                                3
(4th    Cir.    2009)       (internal      quotation       marks       omitted).           Under

Virginia law, whether a pre-acceleration notice is adequate to

support subsequent foreclosure is “a matter of contract between

the    parties,”       to   be    determined       by    reference       to    the       deed    of

trust.     See Bayview Loan Servicing, LLC v. Simmons, 654 S.E.2d

898, 901 (Va. 2008).

               Here,    the      pre-acceleration         letter       clearly       indicated

that    the    Estrellas         defaulted    by    falling      delinquent          in    their

payments, and that such default would be cured only by bringing

the payments current by August 18, 2009, thirty days after the

notice was deemed to have been given.                      The letter also clearly

indicated the amounts required to bring the loan current before

and after an intervening payment came due, and it provided the

Estrellas with the option to cure the default by paying either

amount during the applicable time period.                         Because this method

of     curing     the       default        complied      fully         with        the    notice

requirements set out in the deed of trust, we conclude that the

Estrellas’      underlying         claim    of    improper       notice       is    meritless.

Thus,    the     district         court     did    not     err     in     dismissing            the

Estrellas’ claims on this basis.

               Accordingly, we affirm the district court’s judgment.

We    dispense    with      oral    argument       because       the    facts       and    legal




                                              4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   5